DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 3/5/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
in claim 1, line 23: “steps” should be “the steps”; and
in claim 17, line 16: “determining if steps” should be “determine if the steps”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WHO Guidelines on Drawing Blood: Best Practices in Phlebotomy (WHO)(previously cited), in view of U.S. Patent Application Publication No. 2015/0079565 (Miller)(previously cited), and further in view of U.S. Patent Application Publication No. 2013/0265218 (Moscarillo) (previously cited), and further in view of U.S. Patent Application Publication No. 2012/0075464 .
WHO discloses a method for sample collection from a subject, said subject having a body part (2.2.3 Procedure for Drawing Blood, page 12 of WHO), the method comprising: obtaining, in a sample collection room (2.2.1 Provision of an appropriate location, page 12 of WHO), a sample from said body part of said subject (2.2.3 Procedure for Drawing Blood Step 3 – Select the site, page 14 of WHO; Step 6 – Take blood, page 15 of WHO).  WHO acknowledges that guidance and training for staff on best practices is critical (1.1.2 the need for guidelines, page 4 of WHO).  However, WHO fails to disclose monitoring activity in the sampling room using at least two motion capture devices positioned to view a field of interest in the sample collection room; and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by at least one of the motion capture devices.  Miller discloses a method for monitoring used in a sampling procedure (paragraphs 0008 and 0109 of Miller) including monitoring activity in the room; using a motion capture device (104)(paragraph 0038 of Miller) positioned to view a field of interest; and alerting a technician performing the procedure of a non-conforming action by the technician detected by the motion capture device (paragraphs 0039, 0044, and 0058 of Miller).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WHO so as to include monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room; and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the 
The combination teaches the use of cameras and that sensor data from any motion-sensitive device may be used (paragraph 0038 of Miller).  Moscarillo discloses the use of a structured infrared light source in conjunction with cameras so as to cast a known pattern of dots on the workspace, and a plurality of IR sensors to capture a three-dimensional image based on the way that the patterned or “structured” light is shaped and/or bent when projected onto the object (paragraph 0087 of Moscarillo).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motion-sensitive arrangement of Moscarillo as the motion-sensitive arrangement of the combination since (1) Miller teaches any motion-sensitive device may be used and Moscarillo teaches one such arrangement; and/or (2) it is a simple substitution of one known element for another to obtain predictable results and/or (3) it provides additional information which results in a more accurate representation (paragraph 0087 of Moscarillo).
The combination teaches the use of a plurality of cameras/IR transmitters/IR sensors (paragraphs 0036, 0087, and 0094 of Miller as modified by Moscarillo).  Derenne discloses that such cameras may be placed in a variety of locations including the walls, the ceiling, and objects within a room, such as the hospital bed or other furniture (paragraph 0057 of Derenne).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the plurality of cameras/IR transmitters/IR sensors in the walls, the ceiling, and objects within a room, as suggested by Derenne, since it provides a wider area of surveillance with more perspectives and/or a plurality of locations is required and Derenne teaches such locations.

The combination includes monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the motion capture device as taught by Miller in order to evaluate the performance of the procedure.  WHO teaches the use of an evacuated tube with a needle and tube holder (step 7 on page 15 of WHO), in which the assembly and use of such evacuated tubes, needles, and tube holders (pages 18-20 of WHO) are part of the sample collection procedure that are being monitored for non-conforming action.  Zhuang disclose the use of markers so as to track the relative positions of components to ensure that the technician understands the proper placement and usage of these components (paragraphs 0066-0079 of Zhuang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motion capture reflective elements on the individual components of the evacuated tube, needle, and tube holder and track the relative positions of these components so as to ensure 
With respect to claim 1, the combination teaches or suggests a method for sample collection by a technician of a sample from a subject in a sample collection room, said subject having a body part, the method comprising:
obtaining, in a sample collection room, a sample from said body part of said subject (2.2.1 Provision of an appropriate location, page 12 of WHO; 2.2.3 Procedure for Drawing Blood Step 3 – Select the site, page 14 of WHO; Step 6 – Take blood, page 15 of WHO);
monitoring activity in the sample collection room using at least two motion capture devices positioned to view a field of interest in the sample collection room (the monitoring suggested by Miller as modified Moscarillo), wherein one of the motion capture devices is mounted on a side wall and another of the motion capture devices is mounted overhead on a ceiling (the locations suggested by Derenne), wherein said monitoring comprises using said motion capture devices to cover the sample collection room with a pattern of infrared dots, wherein each of the motion capture devices has a camera, an infrared (IR) transmitter, and a monochrome optical sensor, wherein the monochrome sensor is placed at an offset relative to the infrared transmitter (the cameras/IR transmitters/IR sensors suggested by Miller and Moscarillo);
using images from at least one of the motion capture devices to determine whether a sample collection device is being held by the technician in a desired orientation when contacting the subject (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 
determining if steps of sample collection are performed by the technician for a sufficient amount of time and in a desired sequence (monitoring time to completion (paragraphs 0029, 0045, 0069, 0071, 0080, 0087, and 0108 of Miller) and order or sequence of execution (paragraphs 0069 and 0080 of Miller)); and
alerting the technician performing the sample collection if a non-conforming action by the technician is detected by at least one of the motion capture devices (paragraphs 0039, 0044, and 0058 of Miller),
wherein said sample collection device comprises at least a first motion capture marker on a first portion of the sample collection device and at least a second motion capture marker on a second portion of the sample collection device, wherein the first portion is movable relative to the second portion, wherein the second portion comprises at least one collection vessel, and wherein a change of distance between the first motion capture marker and the second motion capture marker is an indication used for said determining if steps of sample collection are being performed (the motion capture reflective elements on the evacuated tube, needle, and tube holder so as to track the relative positions of these components so as to ensure the proper placement and usage of these components during the monitoring of non-conforming action; paragraphs 0018-0022 of Conner; paragraphs 0066-0079 of Zhuang).
In regard to claim 2, the combination teaches or suggests that alerting comprises providing instructions for at least one corrective action to the technician to remedy the non-conforming action (paragraphs 0044 and 0058 of Miller).

With respect to claims 7-13, Jones teaches the combination of different types of object data provides a more complete representation of the user’s movements (paragraph 0065 of Jones).  Conner teaches a method of detecting motion of a technician, and teaches attaching at least one motion capture reflective element to the technician (paragraph 0022 of Conner).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tracking of the technician of Conner in the combination so as to provide a more complete representation of the user’s movements.
With respect to claim 7, the combination teaches or suggests attaching at least one motion capture reflective element to the technician as taught by Conner et al. in order to allow for determining the location of the technician (paragraph 0022 of Conner).

With respect to claim 9, the combination teaches or suggests providing an accessory to be worn by the technician, wherein said accessory comprises a motion capture reflective material (Figure 3 and paragraph 0022 of Conner).
With respect to claim 10, the combination teaches or suggests providing at least one motion capture glove to be worn by the technician (Figure 3 and paragraph 0022 of Conner).
With respect to claim 11, the combination teaches or suggests providing at least one motion capture finger marker to be worn by the technician (Figure 3 and paragraph 0022 of Conner discloses that the marked can be anywhere on the glove which suggests the finger portions of the glove).
With respect to claim 12, the combination teaches or suggests providing at least one motion capture wrist marker to be worn by the technician (paragraph 0022 of Conner).
With respect to claim 13, the combination teaches or suggests providing at least one motion capture forearm marker to be worn by the technician (paragraph 0022 of Conner).
In regard to claim 15, the combination teaches or suggests comparing motion captured by at least one of the two motion capture devices with a reference motion stored for that technician to achieve the desired orientation when performing the sample collection (FIG. 4 and paragraphs 0058 and 0078 of Miller).
In regard to claim 16, the combination teaches or suggests that comparing motion captured by at least one of the two motion capture devices with a reference motion to achieve the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of Jones and Conner, and further in view of Zhuang, and further in view of U.S. Patent Application Publication No. 2011/0092825 (Gopinathan)(previously cited).
The combination teaches or suggests alerting a human so as to guide the technician in at least one corrective action related to the non-conforming action (paragraph 0035 of Miller).  Miller does not expressly disclose wherein alerting further comprises connecting a human by way of a telecommunication link to the technician.  Gopinathan teaches connecting a human by way of telecommunication link to another human (paragraphs 0006, 0011, and 0052 of Gopinathan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination such that alerting comprises including a telecommunication link to a human mentor so as to guide the technician in at least one corrective action related to the non-conforming action since it provides the benefit of supervision and feedback without the requirement of the supervisor or mentor physically being in the same location that the technician is at.
In regard to claim 3, the combination teaches or suggests that alerting further comprises connecting a human by way of a telecommunication link to the technician to guide the technician in at least one corrective action related to the non-conforming action (paragraph 0035 of Miller; paragraphs 0006, 0011, and 0052 of Gopinathan).

4 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of Jones and Conner, and further in view of Zhuang, and further in view of U.S. Patent Application Publication No. 2001/0012327 (Loser)(previously cited).
The combination teaches or suggests the monitoring of the user’s angle of approach (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 0079-0081, 0085-0086, 0108 of Miller).  Miller discloses the alerting of the user for corrective action during the procedure when the procedure is being performed improperly (paragraphs 0044 and 0058 of Miller), such as in the wrong order or sequence of execution (paragraphs 0069 and 0080 of Miller).  Loser teaches correcting the angulation of a sample collection device relative to horizontal (Abstract, paragraph 0010, 0017, and 0019, and claims 12 and 20 of Loser).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination such that alerting comprises providing instructions for changing angulation of a sample collection device relative to horizontal, in view of the teachings of Loser, so as to ensure proper penetration and positioning (paragraph 0006 of Loser).
In regard to claim 4, the combination teaches or suggests that the corrective action comprises changing angulation of the sample collection device relative to horizontal to achieve said desired orientation (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 0079-0081, 0085-0086, 0108 of Miller; Abstract, paragraph 0010, 0017, and 0019, and claims 12 and 20 of Loser).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of .
WHO teaches the importance of drawing samples in the correct container with the proper anti-coagulant in the correct order (pages 15-16 of WHO).  Kim teaches using different sample collection devices with respectively different anti-coagulants therein and providing labels so as to identify the anti-coagulant contained therein (paragraphs 0026, 0030-0034, 0084-0086, 0088, and 0127-0134 generally of Kim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination to include different sample collection devices with respectively different anti-coagulants therein and corresponding labels to identify such anti-coagulants so that there can be a variety of inspections of the sample yet ensure the proper tube with coagulant is used in the right order.
WHO teaches the importance of drawing samples in the correct container with the proper anti-coagulant in the correct order (pages 15-16 of WHO).  Miller discloses the alerting of the user for corrective action during the procedure when the procedure is being performed improperly (paragraphs 0044 and 0058 of Miller), such as in the wrong order or sequence of execution (paragraphs 0069 and 0080 of Miller).   Kim teaches using two different sample collection devices with two different anti-coagulants therein (paragraphs 0026 and 0030-0032; and 0127-0134 generally of Kim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination such that alerting comprises providing instructions for using a correct collection device with an anti-coagulant therein when the steps of drawing samples in a container with an anti-coagulant is being done in the incorrect order or not at all so as to ensure proper inspection of the samples.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of Jones and Conner, and further in view of Zhuang, and further in view of U.S. Patent Application Publication No. 2014/00323913 (Holmes)(previously cited).
WHO disclose the importance of applying a warming device to target tissue so as to improve the ease the sampling (Figure 2.1 step 4; page 36, Preparation of WHO).  Holmes teaches applying a warming device to a target tissue so as to increase blood flow (paragraph 0190 of Holmes).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a warming device to a target tissue so as to increase the blood flow to the target site. Miller discloses the alerting of the user for corrective action during the procedure when the procedure is being performed improperly (paragraphs 0044 and 0058 of Miller), such as in the wrong order or sequence of execution (paragraphs 0069 and 0080 of Miller).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination such that alerting comprises providing instructions for applying a warming device to a target tissue when the warming device is not being applied properly or at all so as to ensure the increase of the blood flow to the target site. 
In regard to claim 6, the combination teaches or suggests that the corrective action comprises applying a warming device to a target tissue (the above 103 analysis).

Claims 1-2, 6-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of U.S. Patent Application Publication No. 2012/0025945 (Yazadi)(previously cited), and further in view of Zhuang.
WHO discloses a method for sample collection from a subject, said subject having a body part (2.2.3 Procedure for Drawing Blood, page 12 of WHO), the method comprising: obtaining, in a sample collection room (2.2.1 Provision of an appropriate location, page 12 of WHO), a sample from said body part of said subject (2.2.3 Procedure for Drawing Blood Step 3 – Select the site, page 14 of WHO; Step 6 – Take blood, page 15 of WHO).  WHO acknowledges that guidance and training for staff on best practices is critical (1.1.2 the need for guidelines, page 4 of WHO).  However, WHO fails to disclose monitoring activity in the sampling room using at least two motion capture devices positioned to view a field of interest in the sample collection room; and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by at least one of the motion capture devices.  Miller discloses a method for monitoring used in a sampling procedure (paragraphs 0008 and 0109 of Miller) including monitoring activity in the room; using a motion capture device (104)(paragraph 0038 of Miller) positioned to view a field of interest; and alerting a technician performing the procedure of a non-conforming action by the technician detected by the motion capture device (paragraphs 0039, 0044, and 0058 of Miller).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WHO so as to include monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room; and alerting a technician 
The combination teaches the use of cameras and that sensor data from any motion-sensitive device may be used (paragraph 0038 of Miller).  Moscarillo discloses the use of a structured infrared light source in conjunction with cameras so as to cast a known pattern of dots on the workspace, and a plurality of IR sensors to capture a three-dimensional image based on the way that the patterned or “structured” light is shaped and/or bent when projected onto the object (paragraph 0087 of Moscarillo).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motion-sensitive arrangement of Moscarillo as the motion-sensitive arrangement of the combination since (1) Miller teaches any motion-sensitive device may be used and Moscarillo teaches one such arrangement; and/or (2) it is a simple substitution of one known element for another to obtain predictable results and/or (3) it provides additional information which results in a more accurate representation (paragraph 0087 of Moscarillo).
The combination teaches the use of a plurality of cameras/IR transmitters/IR sensors (paragraphs 0036, 0087, and 0094 of Miller as modified by Moscarillo).  Derenne discloses that such cameras may be placed in a variety of locations including the walls, the ceiling, and objects within a room, such as the hospital bed or other furniture (paragraph 0057 of Derenne).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the plurality of cameras/IR transmitters/IR sensors in the walls, the ceiling, and objects within a room, as suggested by Derenne, since it provides a wider area of 
Miller does not expressly disclose attaching at least one motion capture reflective element to the technician.  Yazadi teaches the step of attaching at least one motion capture reflective elements to the elements being tracked (paragraphs 0009, 0024, 0028, and 0042-0043 of Yazadi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach at least one motion capture reflective element to the elements being tracked, in view of the teachings of Yazadi, so as to be able to distinguish certain features of the element that may not otherwise be readily recognizable (paragraph 0009 of Yazadi) and/or to enhance visual identification of features being tracked in motion capture environments (paragraphs 0028 and 0042 of Yazadi).
The combination includes monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the motion capture device as taught by Miller in order to evaluate the performance of the procedure.  WHO teaches the use of an evacuated tube with a needle and tube holder (step 7 on page 15 of WHO), in which the assembly and use of such evacuated tubes, needles, and tube holders (pages 18-20 of WHO) are part of the sample collection procedure that are being monitored for non-conforming action.  Zhuang disclose the use of markers so as to track the relative positions of components to ensure that the technician understands the proper placement and usage of these components (paragraphs 0066-0079 of Zhuang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motion capture reflective elements on the individual components of the evacuated 
With respect to claim 1, the combination teaches or suggests a method for sample collection by a technician of a sample from a subject in a sample collection room, said subject having a body part, the method comprising:
obtaining, in a sample collection room, a sample from said body part of said subject (2.2.1 Provision of an appropriate location, page 12 of WHO; 2.2.3 Procedure for Drawing Blood Step 3 – Select the site, page 14 of WHO; Step 6 – Take blood, page 15 of WHO);
monitoring activity in the sample collection room using at least two motion capture devices positioned to view a field of interest in the sample collection room (the monitoring suggested by Miller as modified Moscarillo), wherein one of the motion capture devices is mounted on a side wall and another of the motion capture devices is mounted overhead on a ceiling (the locations suggested by Derenne), wherein said monitoring comprises using said motion capture devices to cover the sample collection room with a pattern of infrared dots, wherein each of the motion capture devices has a camera, an infrared (IR) transmitter, and a monochrome optical sensor, wherein the monochrome sensor is placed at an offset relative to the infrared transmitter (the cameras/IR transmitters/IR sensors suggested by Miller and Moscarillo);
using images from at least one of the motion capture devices to determine whether a sample collection device is being held by the technician in a desired orientation when contacting the subject (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 
determining if steps of sample collection are performed by the technician for a sufficient amount of time and in a desired sequence (monitoring time to completion (paragraphs 0029, 0045, 0069, 0071, 0080, 0087, and 0108 of Miller) and order or sequence of execution (paragraphs 0069 and 0080 of Miller)); and
alerting the technician performing the sample collection if a non-conforming action by the technician is detected by at least one of the motion capture devices (paragraphs 0039, 0044, and 0058 of Miller),
wherein said sample collection device comprises at least a first motion capture marker on a first portion of the sample collection device and at least a second motion capture marker on a second portion of the sample collection device, wherein the first portion is movable relative to the second portion, wherein the second portion comprises at least one collection vessel, and wherein a change of distance between the first motion capture marker and the second motion capture marker is an indication used for said determining if steps of sample collection are being performed (the motion capture reflective elements on the evacuated tube, needle, and tube holder so as to track the relative positions of these components so as to ensure the proper placement and usage of these components when monitoring for non-conforming action; paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi; paragraphs 0066-0079 of Zhuang).
In regard to claim 2, the combination teaches or suggests that alerting comprises providing instructions for at least one corrective action to the technician to remedy the non-conforming action (paragraphs 0044 and 0058 of Miller).

With respect to claims 7-13, Yazadi teaches attaching at least one motion capture reflective element to a person (paragraphs 0009, 0024, 0028, and 0042-0043 of Yazadi) as an element to be tracked.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach at least one motion capture reflective element to the technician, in view of the teachings of Yazadi, so as to be able to distinguish certain features of technician that may not otherwise be readily recognizable (paragraph 0009 of Yazadi) and/or to enhance visual identification of features of the technician in motion capture environments (paragraphs 0028 and 0042 of Yazadi).
With respect to claim 7, the combination teaches or suggests attaching at least one motion capture reflective element to the technician as taught by Yazadi et al. in order to allow for 
With respect to claim 8, the combination teaches or suggests attaching at least one motion capture reflective element to a garment to be worn by the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 9, the combination teaches or suggests providing an accessory to be worn by the technician, wherein said accessory comprises a motion capture reflective material (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 10, the combination teaches or suggests providing at least one motion capture glove to be worn by the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 11, the combination teaches or suggests providing at least one motion capture finger marker to be worn by the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 12, the combination teaches or suggests providing at least one motion capture wrist marker to be worn by the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 13, the combination teaches or suggests providing at least one motion capture forearm marker to be worn by the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
In regard to claim 15, the combination teaches or suggests comparing motion captured by at least one of the two motion capture devices with a reference motion stored for that technician 
In regard to claim 16, the combination teaches or suggests that comparing motion captured by at least one of the two motion capture devices with a reference motion to achieve the desired orientation for performing the sample collection (FIG. 4 and paragraphs 0058 and 0078 of Miller).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Derenne, and further in view of Jones and Conner, and further in view of Zhuang.
WHO discloses a method for sample collection from a subject, said subject having a body part (2.2.3 Procedure for Drawing Blood, page 12 of WHO), the method comprising: obtaining, in a sample collection room (2.2.1 Provision of an appropriate location, page 12 of WHO), a sample from said body part of said subject (2.2.3 Procedure for Drawing Blood Step 3 – Select the site, page 14 of WHO; Step 6 – Take blood, page 15 of WHO).  WHO acknowledges that guidance and training for staff on best practices is critical (1.1.2 the need for guidelines, page 4 of WHO).  However, WHO fails to disclose monitoring activity in the sampling room using at least two motion capture devices positioned to view a field of interest in the sample collection room; and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by at least one of the motion capture devices.  Miller discloses a method for monitoring used in a sampling procedure (paragraphs 0008 and 0109 of Miller) including monitoring activity in the room; using a motion capture device (104)(paragraph 0038 of Miller) positioned to view a field of interest; and alerting a technician performing the 
The combination teaches the use of a plurality of cameras (paragraphs 0036, 0087, and 0094 of Miller).  Derenne discloses that such cameras may be placed in a variety of locations including the walls, the ceiling, and objects within a room, such as the hospital bed or other furniture (paragraph 0057 of Derenne).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the plurality of cameras in the walls, the ceiling, and objects within a room, as suggested by Derenne, since it provides a wider area of surveillance with more perspectives and/or a plurality of locations is required and Derenne teaches such locations.
Miller does not expressly disclose attaching at least one motion capture reflective element to the components being manipulated.  Jones teaches the combining different types of object data provides a more complete representation of the user’s movements (paragraph 0065 of Jones).  Conner teaches a method of detecting motion of a technician, and teaches attaching at least one motion capture reflective element to the components that the technician is handling (paragraphs 0018-0022 of Conner).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tracking assembly of Conner so as to 
The combination includes monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the motion capture device as taught by Miller in order to evaluate the performance of the procedure.  WHO teaches the use of an evacuated tube with a needle and tube holder (step 7 on page 15 of WHO), in which the assembly and use of such evacuated tubes, needles, and tube holders (pages 18-20 of WHO) are part of the sample collection procedure that are being monitored for non-conforming action.  Zhuang disclose the use of markers so as to track the relative positions of components to ensure that the technician understands the proper placement and usage of these components (paragraphs 0066-0079 of Zhuang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motion capture reflective elements on the individual components of the evacuated tube, needle, and tube holder and track the relative positions of these components so as to ensure the proper placement and usage of these components when monitoring for non-conforming action.
With respect to claim 17, the combination teaches or suggests a sample collection motion tracking system comprising:
at least two motion capture devices positioned to view a field of interest in a sample collection room (the cameras of Miller); wherein one of the motion captures devices is mounted to provide a side view of the field of interest and another of the 
a processor configured to use images from at least one of the motion capture devices to determine if steps of sample collection are being performed for a sufficient amount of time and in a desired sequence (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 0079-0081, 0085-0086, 0108 of Miller as modified by paragraphs 0018-0022 of Conner and paragraphs 0066-0079 of Zhuang; monitoring time to completion (paragraphs 0029, 0045, 0069, 0071, 0080, 0087, and 0108 of Miller) and order or sequence of execution (paragraphs 0069 and 0080 of Miller));
a sample collection device comprises at least a first motion capture marker on a first portion of the sample collection device and at least a second motion capture marker on a second portion of the sample collection device, wherein the first portion is movable from a first position to a second position relative to the second portion, wherein the second portion comprise at least one collection vessel and wherein a change of distance between the first motion capture marker and the second motion capture marker is an indication used by the processor to determining if steps of sample collection are being performed (the motion capture reflective elements on the evacuated tube, needle, and tube holder so as to track the relative positions of these components so as to ensure the proper placement and usage of these components; paragraphs 0018-0022 of Conner; paragraphs 0066-0079 of Zhuang).

17 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Derenne, and further in view of Yazadi, and further in view of Zhuang.
WHO discloses a method for sample collection from a subject, said subject having a body part (2.2.3 Procedure for Drawing Blood, page 12 of WHO), the method comprising: obtaining, in a sample collection room (2.2.1 Provision of an appropriate location, page 12 of WHO), a sample from said body part of said subject (2.2.3 Procedure for Drawing Blood Step 3 – Select the site, page 14 of WHO; Step 6 – Take blood, page 15 of WHO).  WHO acknowledges that guidance and training for staff on best practices is critical (1.1.2 the need for guidelines, page 4 of WHO).  However, WHO fails to disclose monitoring activity in the sampling room using at least two motion capture devices positioned to view a field of interest in the sample collection room; and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by at least one of the motion capture devices.  Miller discloses a method for monitoring used in a sampling procedure (paragraphs 0008 and 0109 of Miller) including monitoring activity in the room; using a motion capture device (104)(paragraph 0038 of Miller) positioned to view a field of interest; and alerting a technician performing the procedure of a non-conforming action by the technician detected by the motion capture device (paragraphs 0039, 0044, and 0058 of Miller).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WHO so as to include monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room; and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the 
The combination teaches the use of a plurality of cameras (paragraphs 0036, 0087, and 0094 of Miller).  Derenne discloses that such cameras may be placed in a variety of locations including the walls, the ceiling, and objects within a room, such as the hospital bed or other furniture (paragraph 0057 of Derenne).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the plurality of cameras in the walls, the ceiling, and objects within a room, as suggested by Derenne, since it provides a wider area of surveillance with more perspectives and/or a plurality of locations is required and Derenne teaches such locations.
Miller does not expressly disclose attaching at least one motion capture reflective element to the technician.  Yazadi teaches attaching at least one motion capture reflective elements to the elements being tracked (paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach at least one motion capture reflective element to the elements being tracked, in view of the teachings of Yazadi, so as to be able to distinguish certain features of the element that may not otherwise be readily recognizable (paragraph 0009 of Yazadi) and/or to enhance visual identification of features being tracked in motion capture environments (paragraphs 0028 and 0042 of Yazadi).
The combination includes monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the motion capture device as taught by Miller in order to evaluate the performance of 
With respect to claim 17, the combination teaches or suggests a sample collection motion tracking system comprising:
at least two motion capture devices positioned to view a field of interest in a sample collection room (the cameras of Miller); wherein one of the motion captures devices is mounted to provide a side view of the field of interest and another of the motion capture devices is mounted overhead to provide a top down view of the field of interest (the camera placements as suggested by Derenne);
a processor configured to use images from at least one of the motion capture devices to determine if steps of sample collection are being performed for a sufficient amount of time and in a desired sequence (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 0079-0081, 0085-0086, 0108 of Miller as modified by paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi and paragraphs 0066-0079 of Zhuang; 
a sample collection device comprises at least a first motion capture marker on a first portion of the sample collection device and at least a second motion capture marker on a second portion of the sample collection device, wherein the first portion is movable from a first position to a second position relative to the second portion, wherein the second portion comprise at least one collection vessel and wherein a change of distance between the first motion capture marker and the second motion capture marker is an indication used by the processor to determining if steps of sample collection are being performed (the motion capture reflective elements on the evacuated tube, needle, and tube holder so as to track the relative positions of these components so as to ensure the proper placement and usage of these components; paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi; paragraphs 0066-0079 of Zhuang).

Response to Arguments
The Applicant’s arguments filed 3/5/2021 have been fully considered.
Claim objections
In view of the claim amendments filed on 3/5/2021, there are new grounds of claim objections.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 3/5/2021, the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 3/5/2021, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior art rejections of claims 1-17
There are new grounds of prior art rejections that were necessitated by the claim amendments filed on 3/5/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Matthew Kremer/
Primary Examiner, Art Unit 3791